Citation Nr: 0505822	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.

2.  Entitlement to service connection for a chancroid with 
lymphadenitis.

3.  Entitlement to service connection for a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a disability 
manifested by abdominal pain/vomiting, including dysentery 
and cholera.

6.  Entitlement to service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver.

7.  Entitlement to service connection for defective hearing.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a disability 
manifested by dizziness or fatigue.

10.  Entitlement to service connection for a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia.

11.  Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from June 1974 to June 1977.  He 
reportedly was on inactive Army Reserve status for a period 
after service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for an acquired psychiatric disability 
(including post-traumatic stress disorder), a chancroid with 
lymphadenitis, a disability manifested by dysuria, a kidney 
disorder, dysentery, cholera, a disability manifested by 
jaundice, hepatitis, defective hearing, and a dental 
disability; denied the issue of whether appellant has filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied the issues 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
liver disorder (classified as Gilbert's syndrome/disease with 
hyperbilirubinemia), tuberculosis, and left ear otitis media.

Appellant subsequently appealed a January 1999 rating 
decision which denied service connection for cirrhosis of the 
liver, hypertension, a disability manifested by dizziness, a 
disability manifested by fatigue, a disability manifested by 
abdominal pain/vomiting, and a disability manifested by 
occult blood/red blood cells in the urine; and denied the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability.

Although in certain written documents, appellant requested 
that a Board hearing be held, he subsequently submitted a 
September 1999 written statement wherein he expressly 
withdrew his hearing request.

By a decision rendered February 2, 2000, the Board denied 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, a 
chancroid with lymphadenitis, a disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder, a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver, defective hearing, hypertension, a 
disability manifested by dizziness or fatigue, and a dental 
disability; denied the issue of whether appellant filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied reopening of 
service connection claims for a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, 
tuberculosis, left ear otitis media, and a right knee 
disability.

Subsequently, appellant appealed the Board's February 2, 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order rendered in June 2001, the Court 
granted part of the VA Secretary's (appellee) motion for 
remand, vacated the Board's February 2, 2000 decision in its 
entirety, and remanded the case to the Board for 
readjudication in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Although appellant 
appealed the Court's Order to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court), the 
Federal Circuit Court granted the appellee's motion to 
dismiss appellant's appeal of a nonfinal order.

In a May 28, 2002 decision, the Board denied service 
connection for a dental disability and denied the issue of 
whether appellant filed a timely Substantive Appeal with 
respect to a June 6, 1979 rating decision (which denied 
service connection for a right knee disability, left ear 
otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).  Appellant subsequently appealed the Board's 
May 28, 2002 decision to the Court.  

Additionally, in May 2002, the Board undertook further 
development on the remaining service connection claims (other 
than the appellate issues denied by the May 28, 2002 Board 
decision) pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)) (2002)).  However, on May 1, 2003, the Federal 
Circuit Court in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.

Due, in part, to procedural due process concerns as a result 
of the Federal Circuit Court's partial invalidation of the 
Board's development regulations, in December 2003, the Board 
remanded the remaining appellate issues (other than the 
appellate issues denied by the May 28, 2002 Board decision) 
to the RO for additional evidentiary development.  

In an October 2004 Memorandum decision, the Court affirmed 
the May 28, 2002 Board decision, insofar as it denied service 
connection for a dental disability and service connection for 
a right knee disability, left ear otitis media, and residuals 
of fractures of the right 2nd, 3rd, and 4th toes (affirming 
those latter three claims on the grounds that appellant did 
not submit a timely Notice of Disagreement with a June 6, 
1979 adverse rating decision).  Additionally, however, the 
Court Memorandum decision reversed the May 28, 2002 Board 
decision, insofar as it denied the issue of whether appellant 
filed a timely Substantive Appeal with respect to June 6th, 
and October 23, 1979 rating decisions (which denied service 
connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis), on the grounds that the 
presumption of regularity of VA's mailing to appellant a July 
1980 Statement of the Case on said issues had been rebutted.  
In the October 2004 Memorandum decision, the Court remanded 
the issues of service connection for Gilbert's 
syndrome/disease with hyperbilirubinemia and tuberculosis for 
"appropriate procedural compliance, specifically the 
issuance of an SOC" [Statement of the Case].  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Consequently, in light of the aforecited procedural history, 
the Board has reframed the appellate issues as those 
delineated on the title page of this decision, and will 
proceed accordingly.  The Board will render a decision herein 
on the issues of service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder, a chancroid with lymphadenitis, a kidney disorder, 
a disability manifested by abdominal pain/vomiting, including 
dysentery and cholera, defective hearing, and hypertension.  

The other appellate issues involving service connection for a 
disability manifested by occult blood/red blood cells in the 
urine or dysuria, a disability manifested by jaundice, 
including hepatitis and cirrhosis of the liver, a disability 
manifested by dizziness or fatigue, a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia, and tuberculosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has an acquired psychiatric disability, including 
post-traumatic stress disorder, a chancroid with 
lymphadenitis, a kidney disorder, or a disability manifested 
by abdominal pain/vomiting, including dysentery and cholera, 
related to service or any in-service occurrence or event.  

2.  Defective hearing has not been clinically demonstrated to 
be present for VA purposes.  

3.  Hypertension was not clinically shown in service or 
proximate thereto.  Hypertension was initially clinically 
shown decades after service at a time too remote to be 
reasonably related to service.


CONCLUSIONS OF LAW

1.  Appellant does not have an acquired psychiatric 
disability, including post-traumatic stress disorder, that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Appellant does not have a chancroid with lymphadenitis 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  Appellant does not have a kidney disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

4.  Appellant does not have a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

5.  A defective hearing disability was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

6.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq., (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCCA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to these appellate issues involving 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, a 
chancroid with lymphadenitis, a kidney disorder, a disability 
manifested by abdominal pain/vomiting, including dysentery 
and cholera, defective hearing, and hypertension.  A 
comprehensive medical history and detailed findings with 
respect to the claimed disabilities issues on appeal over the 
years are documented in the medical evidence.  It should be 
added that the RO has sought and obtained appellant's 
available service medical records and has attempted to obtain 
any other pertinent military records.  VA examinations were 
conducted in 1997 with respect to the claimed service 
connection disabilities.  Additionally, in December 1998, the 
RO scheduled appellant for a number of VA examinations with 
respect to the claimed service connection conditions.  
However, in written statements dated later that month, 
appellant alleged certain misconduct by the VA, referred to 
the scheduled VA examinations, and advised the RO that he 
would not attend any VA examinations.  After receiving these 
December 1998 written statements from appellant, the VA 
examinations scheduled for January 1999 were canceled.  
However, appropriate VA examinations have been recently 
conducted in 2004 pursuant to Board remand.  Additionally, 
there are numerous private and VA medical records dated 
during the relevant period in question.  Said clinical 
records and examinations are sufficiently detailed and 
comprehensive regarding whether the claimed disabilities are 
in fact manifested and what their etiologies may be.

There is no indication that other relevant medical records 
exist pertaining to the claimed disabilities in issue.  

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse decisions with respect to the claimed service 
connection disabilities in question.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed disabilities.  
In fact, in February 1999, April 2002, and April 2004 written 
statements, appellant divulged that he did not have any 
additional evidence to submit and requested that the case be 
decided.

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that a VCAA notice must be provided to 
a claimant prior to the initial unfavorable agency of 
original jurisdiction decision on a service-connection claim.  
In the instant case, the initial rating decisions on 
appellant's service connection claims in question were 
rendered prior to the VCAA and, thus, a pre-adjudication VCAA 
notice could not have in fact been issued.  Pelegrini does 
not contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  Pursuant to the Board's December 2003 remand, the RO 
issued an April 2004 VCAA notice on said claims in question, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issues 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claims 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues decided 
by the Board in its decision herein.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  


A. Service Connection for an Acquired Psychiatric Disability, 
Including Post-traumatic Stress Disorder.

Appellant alleges having had certain difficulties during 
basic training.  Additionally, he contends that during 
service, he did not adjust well to being assigned to Korea 
and that his nervous disorder was initially manifested 
therein.  It is also asserted that he has a post-traumatic 
stress disorder.  However, appellant is not competent to 
offer medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).

Appellant's service medical records reveal that in December 
1975, after being assigned to Korea for 13 days, a 
psychiatric consultation was requested after he attempted to 
shoot two Korean soldiers (one of whom was on guard duty with 
appellant) on November 30th of that year.  He appeared 
incoherent and under the influence of drugs and, while 
enroute to a hospital, twice jumped out of a jeep.  The next 
day, he stated that he could not remember anything that had 
occurred the previous day; and he requested a service 
discharge.  He appeared confused and indifferent to authority 
and complained of wanting to be discharged from service.  He 
was hospitalized for two days in early December 1975 for 
diagnosed acute, transient situational disturbance, 
manifested by an inability to cope with assignment as a newly 
arrived guard in Korea; and he was placed on a temporary 
physical profile, restricting his access to weapons for 60 
days with the recommendation for a transfer to another unit.  
Significantly, the remainder of his service medical records, 
including a March 1977 service separation examination, did 
not reveal any complaints, findings, or diagnoses pertaining 
to a chronic acquired psychiatric disability.  An initial 
application for VA disability benefits dated in April 1978, 
VA clinical records dated in 1978, and a May 1979 VA 
examination report did not include any reference to a chronic 
acquired psychiatric disability.

On December 1997 VA psychiatric examination, more than two 
decades after service, appellant reported that during 
service, he had "flipped out" and shot at two Korean 
soldiers and was treated a few days on a psychiatric ward; 
that in 1996, he was involved in two accidents and felt that 
someone was trying to kill him because the two accidents had 
happened close together; and that he had left a job in 1977 
after sustaining an injury.  On mental status evaluation, he 
appeared anxious.  Anxiety disorder was diagnosed.  However, 
the examiner did not relate the anxiety disorder to service.  
Furthermore, the examiner specifically opined that the 
appellant's symptomatology did not satisfy the criteria for a 
diagnosis of a post-traumatic stress disorder.  

VA clinical records reveal that in June 2002, major 
depression screening results were negative.  In January 2003, 
major depression screening results were positive, with 
appellant stating that he had felt depressed for a year.  In 
May 2003, a one-year history of severe visual loss was noted 
and a pituitary adenoma was surgically removed.  
Postoperatively, appellant denied depressed mood or psychotic 
symptoms.  Postoperative delirium, resolving, probably 
related to recent steroid treatment, was assessed.  In July 
2003, appellant reported experiencing depression shortly 
after undergoing pituitary adenoma surgery.  The impression 
was adjustment disorder with depressed mood.  Subsequently, 
during the remainder of 2003 and in mid-2004, major 
depression screening results were negative.  

On July 2004 VA psychiatric examination, a history was noted 
of a 3-day period of in-service treatment after appellant 
"flipped out" with no further psychiatric sequelae from the 
episode; that anxiety disorder was diagnosed in 1997; and 
that appellant reported that after an injury in 1996-1997, he 
was anxious and depressed regarding his injury and was placed 
on an antidepressant.  He was not currently receiving any 
psychiatric medication/treatment.  Appellant stated that he 
had "normal reaction to normal things" and described his 
mood as "stay on happy and joking mood."  Clinically, 
appellant appeared calm and not anxious.  Mood was described 
as good to fair.  No history of nightmares or flashbacks was 
provided.  Significantly, the pertinent diagnosis was "[n]o 
major active psychiatric condition diagnosable."  The 
examiner stated that appellant was undergoing psychosocial 
stressors, but was able to manage emotionally well; and that 
he enjoyed his work until disabled by legal blindness.  The 
examiner opined that the in-service episode in Korea was a 
"short[-]lived[]self[-]limiting isolated incident.  
Currently he is not experiencing or endorsing symptoms 
related to that [']Korea['] incident."  

VA clinical records reveal that in October 2004, major 
depression screening results were negative.  

Appellant has not submitted any medical evidence that 
indicates he has a chronic acquired psychiatric disability 
related to service or that a post-traumatic stress disorder 
has even been diagnosed.  A grant of service connection for 
post-traumatic stress disorder requires, in part, a diagnosis 
of a post-traumatic stress disorder.  In pertinent part, 38 
C.F.R. § 3.304(f), as amended after Cohen v. Brown, 10 Vet. 
App. 128 (1997), provides: Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although anxiety disorder was diagnosed 
in the mid-1990's, this was approximately two decades after 
service and appellant reported that he was anxious and 
depressed after sustaining a recent injury.  Although he 
subsequently had depression in 2003 after brain surgery and 
an adjustment disorder was assessed, no chronic adjustment 
disorder, anxiety/depressive disorder, or other acquired 
psychiatric disability has subsequently been clinically 
reported or diagnosed.  It is of substantial import that on 
recent July 2004 VA psychiatric examination, the examiner 
opined that appellant did not have any diagnosable 
psychiatric disability and that the in-service psychiatric 
episode in question was self-limiting, and, in essence, an 
acute and transitory incident that resolved without any 
residual disability.  

The Court, in Brammer, at 3 Vet. App.225, held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to the 
psychiatric disability service connection appellate issue.  
In short, the negative evidence includes the lack of 
competent clinical evidence showing that appellant has a 
post-traumatic stress disorder or any other chronic acquired 
psychiatric disability related to service, and the July 2004 
VA medical opinion, which unequivocally stated that appellant 
did not have a diagnosable psychiatric disability and that 
the in-service psychiatric episode was, in essence, acute and 
transitory which resolved without residual disability.  It 
should be added that no clinical evidence of record rebuts 
said VA medical opinion's conclusion that appellant does not 
have a diagnosable psychiatric disability.  Thus, given the 
lack of competent clinical evidence showing that appellant 
has a post-traumatic stress disorder or any other chronic 
acquired psychiatric disability related to service, and the 
overwhelmingly negative evidence including said July 2004 VA 
medical opinion on the question in controversy, the claim for 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder, is denied.  


B. Service Connection for a Chancroid with Lymphadenitis.

Appellant alleges that he incurred a chancroid with 
lymphadenitis during service.  While the Board has considered 
his statements, they do not constitute competent evidence 
with respect to medical causation, diagnosis and treatment.  
Espiritu.

Appellant's service medical records reveal that in February 
1976, a rash on the penile glans was reported after sexual 
contact.  He complained of a "burning" sensation on 
urination.  The assessment was rule out gonorrhea; and 
penicillin was prescribed.  In April 1976, he complained of 
dysuria with penile lesion.  Clinically, a small laceration 
of the penile foreskin with lymphadenopathy was noted.  
Laboratory studies confirmed gonorrhea; and gonorrhea was 
assessed.  In June 1976, a penile knot was reported.  On 
August 18th of that year, he complained of soreness in the 
groins for two days.  Clinically, there were small, mildly 
tender lymph nodes and a small lesion on the penile head.  
The assessment was small ulcer/questionable chancroid.  On 
August 23rd of that year, he was seen in an emergency room 
for groin swelling and was admitted to a hospital for a few 
days due to chancroid.  The final diagnosis was 
lymphadenitis.  Later that month, he was placed on a 
temporary physical profile for inflamed lymph nodes in the 
groin.  Significantly, however, the remainder of appellant's 
service medical records, including a March 1977 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to a chancroid with 
lymphadenitis.  

An initial application for VA disability benefits dated in 
April 1978, VA clinical records dated in 1978, and a May 1979 
VA examination report did not include any reference to a 
chancroid with lymphadenitis.  In fact, on that May 1979 VA 
examination, no lymphadenopathy was clinically noted and the 
genitourinary system was described as unremarkable.  

VA clinical records indicated that although in May 1984, 
appellant complained of right testicular pain after reaching 
for an object and a possible strain was suspected, clinical 
findings were unremarkable with no testicular tenderness or 
lymphadenopathy.  Groin pain with normal findings was 
diagnosed.  In January 1985, appellant complained of a cyst 
under the groin.  A peri-rectal abscess was diagnosed.  The 
following month, the abscess was noted as improved.  

On December 1997 VA general medical examination, more than 
two decades after service, appellant reported that he had a 
left inguinal area knot ever since service in 1976; and that 
an in-service knot on the right side had resolved.  
Clinically, there was a soft tissue mass noted as apparently 
a lipoma; and a probable left inguinal area lipoma was 
diagnosed.  On December 1997 VA dermatologic examination, he 
alleged having had a left inguinal area knot and right 
scrotal cyst since service.  Color photographs revealed a 
left groin mass and a scrotal lesion (apparently on the 
right).  Parenthetically, in Anglin v. West, 11 Vet. App. 
361, 365 (1998), a lipoma was defined as a benign tumor 
composed of fatty tissue.  According to Dorland's Illustrated 
Medical Dictionary, 286 (24th ed. 1965), a chancroid is 
defined as "[a]n infection caused by Hemophilus ducreyi.  It 
begins as a pustule on the genitals, forming soon after 
inoculation; it grows rapidly, and finally breaks down into a 
virulent ulcer, discharging pus."  

The critical point is that a chancroid or lymphadenitis has 
not been clinically reported or diagnosed post service.  See 
Brammer, supra.  Appellant has not submitted any competent 
evidence indicating that the lipoma or scrotal lesion shown 
on December 1997 VA examination more than two decades after 
service was a manifestation or residual of the in-service 
chancroid/lymphadenitis.  Regardless, on recent July 2004 VA 
genitourinary examination, appellant's scrotum, testes, and 
penis were negative for any abnormality; no chancroid or 
lymphadenitis was clinically shown or diagnosed; and the 
examiner opined that any intermittent penile pain was not 
etiologically related to in-service venereal disease.  As 
such, there is no chancroid or lymphadenitis to service 
connect.  Id.  

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to the service 
connection appellate issue.  It appears that any in-service 
chancroid/lymphadenitis was acute and transitory which 
resolved without residual disability, since a chancroid, 
lymphadenitis, or any residual thereof has not been 
clinically shown post service.  Thus, given the lack of 
competent clinical evidence showing that appellant has a 
chancroid with lymphadenitis related to service, the claim 
for service connection for a chancroid with lymphadenitis is 
denied.  


C.  Service Connection for a Kidney Disorder.

Appellant alleges that he incurred a kidney disorder during 
service.  While the Board has considered appellant's 
statements, they do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  
Espiritu.

Appellant's service medical records reveal that in February 
1976, a rash on the penile glans was reported after sexual 
contact.  He complained of a "burning" sensation on 
urination.  The assessment was rule out gonorrhea; and 
penicillin was prescribed.  In April 1976, he complained of 
dysuria with penile lesion.  Clinically, there was a 
yellowish, thick urinary discharge.  Gonorrhea was assessed.  
In May 1976, a urinalysis revealed some white and red blood 
cells.  The impression was questionable hemorrhagic cystitis.  
An antibiotic was prescribed.  In July and August 1976, he 
complained of dysuria and urinalyses revealed some white and 
red blood cells.  An August 1976 urinalysis revealed "1+" 
occult blood and some white and red blood cells.  An October 
1976 urinalysis revealed some white blood cells but no occult 
blood.  Significantly, however, the remainder of appellant's 
service medical records, including a March 1977 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to a kidney disorder.  In 
fact, a urinalysis was unremarkable.

On February 1978 VA hospitalization, several months after 
service, a urinalysis revealed some red blood cells, but said 
finding was not confirmed on repeat urinalyses, which showed 
some white blood cells but no occult blood or red blood 
cells.  At hospital discharge, a urinalysis revealed some red 
blood cells.  A kidney disorder was not diagnosed.  

On May 1979 VA examination, appellant's genitourinary system 
was clinically unremarkable.  A urinalysis revealed some red 
blood cells, but no occult blood.  A kidney disorder was not 
diagnosed.  A December 1997 VA examination report did not 
contain any complaints, findings, or diagnoses pertaining to 
a kidney disorder.

More than two decades after service, a February 1998 private 
renal ultrasound study was conducted because of hematuria.  
The kidneys were normal, except for a 1.2 cm, right upper 
pole cyst that was incidentally noted.  However, there was no 
competent evidence of record indicating that the renal cyst, 
initially shown more than two decades after service, was 
related to service or the in-service dysuria/occult blood/red 
blood cells in the urine.

In August 1998, appellant submitted a medical publication 
article pertaining to urinalyses.  In part, the article 
stated that "[m]icroscopic examination may reveal the 
presence of red blood cells in the urine, indicating damage 
to the glomeruli (filtering units) of the kidneys or a 
disorder of the remaining kidney and upper and lower urinary 
tract."  However, the probative value of such a generic 
statement is very minimal, if any, since it does not indicate 
that red blood cells in the urine suggests the probability, 
versus mere remote possibility, that a kidney disorder was 
manifested.  As such, it would not satisfy the nexus element 
to establish service connection as cited in Pond, supra, even 
assuming arguendo that a kidney disorder was even currently 
manifested.  

On recent July 2004 VA genitourinary examination, it was 
reported that appellant's hematuria was asymptomatic; that he 
had never been told that he had abnormal renal function 
secondary to hematuria; that a benign right renal cyst had 
been noted incidentally; and that renal function studies and 
renal ultrasound were normal.  Significantly, the examiner 
opined that there was no indication of any renal pathology; 
and that hematuria had been medically attributed in the past 
as related to genetic Gilbert's disease.  The actual July 
2004 renal ultrasound report did not reveal any renal cysts 
and was interpreted as a normal study.  As such, there is no 
kidney disability to service connect.  See Brammer, supra.  

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to the service 
connection appellate issue.  In short, a kidney disorder was 
not clinically shown or diagnosed during service or proximate 
thereto; a benign renal cyst was initially diagnostically 
identified decades after service; and recent clinical 
evidence does not confirm the presence of any renal cyst or 
any other chronic kidney pathology/disability.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has a kidney disability related to service, the 
claim for service connection for a kidney disability is 
denied.   


D.  Service Connection for a Disability Manifested by 
Abdominal Pain/Vomiting, Including Dysentery and Cholera.

Appellant alleges that he incurred a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, 
during service.  Parenthetically, according to Dorland's, 
supra, at p. 455, dysentery is defined, in pertinent part, as 
"[a] term given to a number of disorders marked by 
inflammation of the intestines, especially of the colon, and 
attended by pain in the abdomen...."  Additionally, in 
Dorland's, supra, at p. 297, cholera is defined, in pertinent 
part, as "[a] name applied to a condition marked by diarrhea 
and vomiting...."  While the Board has considered 
appellant's statements, they do not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment.  Espiritu.

Appellant's service medical records reveal that in June 1976, 
he complained of diarrhea.  Kaopectate was prescribed.  
Significantly, however, the remainder of appellant's service 
medical records, including a March 1977 service separation 
examination, did not reveal any complaints, findings, or 
diagnoses pertaining to a chronic disability manifested by 
abdominal pain/vomiting, including dysentery and cholera.

An initial application for VA disability benefits dated in 
April 1978 and the post-service clinical evidence of record 
makes no reference to a chronic disability manifested by 
abdominal pain/vomiting, including dysentery and cholera.  

VA clinical records revealed that in March 1981, appellant 
complained of right lower quadrant pain since the previous 
day.  Nausea, vomiting, or bowel habit changes were denied.  
Clinical findings were unremarkable.  The diagnosis was no 
pathology demonstrated.

On August 2004 VA gastrointestinal examination, appellant 
denied any gastrointestinal problems, including abdominal 
pain, nausea, vomiting, diarrhea, constipation, or heartburn.  
Appellant also denied a history of cholera and the examiner 
opined that cholera was not documented in the claims file 
reviewed.  Clinically, the abdomen was unremarkable.  A 
chronic disability manifested by abdominal pain/vomiting, 
including dysentery and cholera, was not diagnosed.  

VA clinical records dated from 1999 to October 2004 did not 
indicate that a chronic disability manifested by abdominal 
pain/vomiting, including dysentery and cholera, was 
clinically shown or diagnosed.  

Appellant has not presented any competent evidence that 
indicates that a chronic disability manifested by abdominal 
pain/vomiting, including dysentery and cholera, is presently 
manifested and related to service.  See Brammer, supra.   

Thus, given the lack of clinical evidence showing that a 
chronic disability manifested by abdominal pain/vomiting, 
including dysentery and cholera, is presently manifested and 
related to appellant's service, the claim for service 
connection for a chronic disability manifested by abdominal 
pain/vomiting, including dysentery and cholera, is denied.  


F. Service Connection for Defective Hearing.

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309, sensorineural hearing loss (an organic disease of the 
nervous system) is a disease for which service connection may 
be presumed to have been incurred or aggravated by service, 
if manifested to a compensable degree within a one-year post- 
service period, subject to certain rebuttable presumption 
provisions.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Appellant contends that he has a defective hearing disability 
which is related to service.  While the Board has considered 
his statements, they do not constitute competent evidence 
with respect to medical causation, diagnosis and treatment.  
Espiritu.

Audiometric test scores for the appellant's ears, contained 
in the service entrance examination and a March 1977 service 
separation examination, were 25 decibels or less, except for 
a single 30 in the left ear on service enlistment 
examination.  Although on clinical evaluation in November 
1976, appellant's complaints included intermittent tinnitus 
of the left ear for 11 months and possible left ear 
sensorineural hearing loss was reported, later that month, 
clinical findings, including an audiogram, were unremarkable.

The March 1977 service separation examination report is 
highly probative, since it recorded appellant's auditory 
acuity status at service separation.  Although this is not 
determinative, since service connection for defective hearing 
may be awarded without in-service audiometric test scores 
meeting the § 3.385 threshold criteria, none of the post-
service clinical evidence of record indicates that appellant 
has a defective hearing disability.

VA clinical records reveal that in 2000, after complaining of 
left ear pain and occasional ringing in the ear, a December 
2000 audiologic evaluation was interpreted as within normal 
limits, except for 30 decibels in the left ear at 4000 Hertz.  
After he underwent brain surgery in May 2003, subsequent VA 
clinical records dated through October 2004 did not include 
any complaints, findings, or diagnoses pertaining to 
defective hearing disability.  

Significantly, on August 2004 VA audiologic examination, 
audiometric test scores for the appellant's ears were 20 
decibels or less at the frequencies of 500, 1,000, 2,000, and 
3,000, and 4,000 Hertz, and speech recognition scores 
(Maryland CNC Test) were 94 percent or greater; and, 
therefore, the results did not meet the § 3.385 threshold 
criteria.  In fact, hearing was assessed as within normal 
limits through 4000 Hertz.  

In August 1998, appellant submitted a medical publication 
article pertaining to deafness.  However, this medical 
publication article is too general to satisfy the nexus 
element for a service connection claim with respect to this 
claim on appeal, since it does not provide information 
linking appellant's claimed defective hearing disability to 
service or indicates that he currently has a defective 
hearing disability.  See Pond, supra.

Appellant has not submitted any credible evidence to indicate 
that he has currently has a defective hearing disability for 
VA purposes.  As such, there is no defective hearing 
disability to service connect.  See 38 C.F.R. § 3.385.  Thus, 
given the lack of competent clinical evidence showing that 
appellant has a defective hearing disability, the claim for 
service connection for a defective hearing disability is 
denied.


G. Service Connection for Hypertension.

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309, hypertension is a disease for which service connection 
may be presumed to have been incurred or aggravated by 
service, if manifested to a compensable degree within a one-
year post-service period, subject to certain rebuttable 
presumption provisions.  Appellant alleges that he has 
hypertension related to service.  While the Board has 
considered his statements, they do not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment.  Espiritu.

The service medical records, including a March 1977 service 
separation examination, do not reveal any complaints, 
findings, or diagnoses pertaining to hypertension.  
Furthermore, none of the post-service clinical evidence of 
record proximate to service indicates that appellant has 
hypertension.  In fact, on May 1979 VA examination, blood 
pressure readings were 110/70 and 120/70 and the 
cardiovascular system was clinically described as normal.  

VA clinical records reveal that in March 1981, May and 
November 1984 and July 1985, appellant's blood pressures were 
respectively recorded as 126/60, 120/78, 130/70, and 120/90.

The earliest post-service clinical evidence of elevated blood 
pressure readings was not until February 1994, decades after 
service, when private medical records recorded 144/98 and 
140/80.  Hypertension was not clinically diagnosed, however, 
at that time.  

On August 2004 VA examination, the examiner stated that 
according to the claims file, appellant's blood pressure was 
110/70 in 1979 and 144/98 in 1994; and that hypertension was 
diagnosed in the mid-1990's.  

In short, there is no competent evidence indicating that 
appellant's hypertension was initially manifested in service 
or was manifested to a compensable degree within the one-
year, post-service presumptive period.  The overwhelmingly 
negative evidence clearly shows that hypertension was 
initially manifested decades after service at a time too 
remote to be reasonably related to service.  Thus, given the 
lack of competent clinical evidence showing that appellant's 
hypertension was related to service or was manifested 
proximate thereto, the claim for service connection for 
hypertension is denied.  


ORDER

Service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder, a chancroid with 
lymphadenitis, a kidney disorder, a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, a 
defective hearing disability, and hypertension is denied.  
The appeal is disallowed to this extent.


REMAND

With respect to the remaining service connection issues, 
additional procedural and/or evidentiary development appears 
indicated.  

With respect to the appellate issues involving service 
connection for a disability manifested by occult blood/red 
blood cells in the urine or dysuria, a disability manifested 
by jaundice, including hepatitis and cirrhosis of the liver, 
and a disability manifested by dizziness or fatigue, it is 
the Board's opinion that VA examinations conducted in 2004 
did not adequately address the etiologies of these claimed 
disabilities.  Thus, additional, appropriate VA examinations 
should be arranged for the Board to equitably decide those 
issues.  

With respect to the issues of service connection for a liver 
disorder, classified as Gilbert's syndrome/disease with 
hyperbilirubinemia, and tuberculosis, it is reiterated that 
in the October 2004 Memorandum decision, the Court reversed 
the May 28, 2002 Board decision in question, insofar as it 
denied the issue of whether appellant filed a timely 
Substantive Appeal with respect to June 6th, and October 23, 
1979 rating decisions (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis), and remanded said issues to the Board for 
issuance of a Statement of the Case on the merits.  Thus, the 
Board is herein remanding to the RO said issues involving 
service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis to issue a Statement of 
the Case on the merits.  See also Manlincon, supra.  

Accordingly, the case is REMANDED for the following:

1.  With respect to the issues of 
service connection for a disability 
manifested by occult blood/red blood 
cells in the urine or dysuria, a 
disability manifested by jaundice, 
including hepatitis and cirrhosis of 
the liver, and a disability 
manifested by dizziness or fatigue, 
the RO should arrange appropriate 
examinations to determine whether 
appellant has the claimed 
disabilities and, if so, their 
etiology.  The examiners should 
review the entire claims folders, 
examine appellant (including any 
indicated tests and studies), and 
render opinion, with degree of 
probability expressed in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability) as to the following:

Does appellant have a disability 
manifested by occult blood/red blood 
cells in the urine or dysuria, a 
disability manifested by jaundice, 
including hepatitis and cirrhosis of 
the liver, and a disability 
manifested by dizziness or fatigue 
and, if so, the disabilities should 
be identified and the approximate 
date of onset thereof should be 
provided (i.e., is any currently 
manifested disability manifested by 
occult blood/red blood cells in the 
urine or dysuria, a disability 
manifested by jaundice, including 
hepatitis and cirrhosis of the 
liver, and a disability manifested 
by dizziness or fatigue causally or 
etiologically related to appellant's 
military duty versus other causes)?  
If any such chronic claimed 
disabilities preexisted military 
duty, did each such disability 
undergo a permanent increase in 
severity during military duty beyond 
natural progression of underlying 
disease process?  

The examiners should provide 
adequate explanation of the 
rationale for any conclusions 
rendered.  If these matters cannot 
be medically determined without 
resort to mere conjecture, this 
should be commented upon in the 
reports.  

2.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for a disability 
manifested by occult blood/red blood 
cells in the urine or dysuria, a 
disability manifested by jaundice, 
including hepatitis and cirrhosis of 
the liver, and a disability 
manifested by dizziness or fatigue, 
under all appropriate statutory and 
regulatory provisions and legal 
theories to the extent applicable.

3.  The RO should issue a Statement 
of the Case on the issues of 
entitlement to service connection 
for a liver disorder, classified as 
Gilbert's syndrome/disease with 
hyperbilirubinemia, and 
tuberculosis.  This procedural step 
is necessary because appellant filed 
a timely Notice of Disagreement with 
respect to June 6th, and October 23, 
1979 rating decisions (which denied 
service connection for Gilbert's 
syndrome/disease with 
hyperbilirubinemia and tuberculosis) 
and the presumption of regularity of 
VA's mailing to appellant a July 
1980 Statement of the Case on said 
issues had been rebutted.  See 
October 2004 Memorandum Court 
decision and Manlincon, supra.  In 
the event appellant wants to perfect 
an appeal on these issues, a timely 
Substantive Appeal would be 
required.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


